Mr. President, on behalf of my delegation, I wish warmly to congratulate you on your election to the office of President of the twenty-ninth session of the General Assembly. Your election is a fitting tribute not only to you personally but also to the Government and the people of your great country, Algeria. My delegation is confident that, with your diplomatic skill and the long experience which you have had in the work of the Organization, you will guide this session through to a fruitful conclusion. I pledge my delegation's co-operation and support to you.
78.	May I also take this opportunity to express my delegation's gratitude to your predecessor, Mr. Benites of Ecuador, who presided so skilfully over the twenty- eighth session of the General Assembly.
79.	I wish also to pay tribute to the Secretary-General for his untiring efforts and contribution to world peace and devoted service to humanity.
80.	For my country and my delegation, it is always a welcome pleasure to see new Members admitted to the United Nations. Thus, I salute the delegations of Bangladesh and Grenada and, through them, extend our hearty congratulations to their respective Governments and peoples.
81.	But, on this particular occasion, I wish to beg representatives' indulgence for speaking emotionally on the admission of Guinea-Bissau. Guinea-Bissau's admission to the United Nations is to the African continent an act that marks the beginning of a new era in southern Africa an era which, we hope, shall at long last bring independence and freedom, peace and stability to that region. In our view, nothing will ever be the same again in that part of Africa, following the April coup in Portugal. We are happy to see our brothers from Guinea-Bissau among us, we welcome their presence and we congratulate the Government and people of Guinea-Bissau on their victory. We are aware of the enormous task ahead of them as they set themselves to the business of reconstruction and development of their country. We therefore urge the international community to give them material support.
82.	It is our hope that the cease-fire of 7 September 1974 between the Frente de Libertagao de Mozambique [FRELIMO] and Portugal will indeed lead to the total independence of Mozambique on 25 June 1975. We welcome that cease-fire and look forward to the admission of Mozambique to membership in the United Nations.
83.	In September 1969, on the occasion of Botswana's third anniversary of independence, the President of my country, Sir Seretse Khama, addressed the General Assembly at its twenty-fourth session [1764th meeting] from this rostrum. It is now five years since that address, and Botswana has, only a few days ago, celebrated its eighth anniversary of independence, before going to the polls in less than a fortnight from today to elect a new Parliament. It is therefore fitting for me to begin by recalling the belief expressed by the President of my country in the United Nations.
84.	I reaffirm the faith of my country in the principles and purposes of the Charter of the Organization. We in Botswana view the United Nations as an effective Organization through which enduring peace and progress of mankind can be assured. We believe that this world body is eminently suited to deal not only with major problems of peace and security for all nations but also with the pressing problems of human rights, self-determination, poverty and economic development. It is our view that what may be regarded as the failure of the Organization is, in fact, a reflection of the world it seeks to serve. To that extent, we share the wish of those who seek to improve it and to make it more effective.
85.	The value of the United Nations to small nations, like my own, whose interests may on occasion be threatened, should not be diminished. On the contrary, the Organization should increasingly play a very important role in safeguarding peace and security for us all, in calling the attention of the international community to the pressing economic problems, and in bringing pressure to bear on the colonial and white minority regimes which practice racism and apartheid.
86.	To my country, the specialized agencies of the Organization continue to be a significant source of economic development and technical assistance, and we feel honored to have benefited from such assistance.
87.	The events of the past 12 months are of significance to the Organization. When the Security Council adopted resolution 242 (1967) on 22 November 1967, it was hoped that its provisions would be a framework for peace in the Middle East. The Organization of African Unity [OA U] attached great importance to the provisions of that resolution. But peace has continued to prove elusive. The prolonged tension in the Middle East, which led to the October war in 1973, was for my country a truly sad development.
88.	Botswana has never supported any view which denies the existence of the State of Israel. Equally, we reject as inadmissible Israel's acquisition of Arab lands through the use of force. Regrettably, both the 1967 and 1973 wars have resulted in such acquisitions by Israel. We urge Israel to vacate those lands, if only in deference to international law, which protects all States alike. In our view, such withdrawal would constitute a serious step towards peace and security in the region. My delegation believes that any settlement of the Middle East issue must also take into account the interests of Palestinians if it is to guarantee any measure of permanent peace in the area.
89.	Another dangerous conflict has recently occurred in Cyprus. Apart from membership in the United Nations and in OAU, Botswana is a member of the non- aligned group of nations, and so is Cyprus. The independence of Cyprus should be safeguarded out of respect for the principle of self-determination. We hope and trust that peace and calm will return to that em-battled island. We equally hope that, with such calm, that nation's independence will be guaranteed through a negotiated settlement. Consequently, my country does not favor any annexation of that State, or of any part of it, by any Power.
90.	We commend the efforts of the United Nations in seeking to restore peace to that country, and hope that the parties concerned will respect its role in this connexion. My country continues in a modest way to contribute to the maintenance of UNFICYP.
91.	The consequences of the recent hostilities, which have rendered homeless almost one third of that country's population, are of concern to us. We trust that other nations, particularly the non-aligned, as well as the parties directly concerned, will continue jointly to co-operate with and support the efforts of the United Nations.
92.	My country continues to observe with keen interest events in other parts of the world. We know that in South-East Asia fighting is still raging, and that areas of friction and conflict still exist. Closer to us, in southern Africa, wars of liberation are continuing. The relations of world Powers are of immediate interest to us. The possibilities for world-wide conflict and confrontation have yet to be totally eliminated. If, indeed, the spirit of rapprochement and accommodation, which has been talked about so much over the past few years, is a new development which augurs well for the future of mankind, it is to be hoped that its forces will be used to eliminate the lingering areas of conflict. We hope that this spirit of detente, which we welcome, does not contain elements which could lead to greater rivalries and greater confrontations.
93.	The developing nations cannot be expected to welcome a new development which seeks to serve only the desires of a club of nations, leaving aside other pressing problems of the world which continue to confront the United Nations. It is the hope of my delegation that the developing nations as well as the major Powers will join together, in the interests of peace and security, equality and self-determination, to work for the creation of a new spirit that can benefit all of mankind.
94.	Being only eight years old, my country is relatively new to the international scene. However, the aspirations of mankind today are obvious to all of us. None of us can remain aloof any longer. The new spirit of co-operation which I have referred to should address itself to these aspirations by providing solutions to the most pressing problem facing us: the realization of economic and social progress. My Government has committed itself fully to pursuing this task as vigorously as ever. Therefore, in the international context, it is the view of my delegation that economic and social progress is also one of the main concerns of the United Nations.
95.	Although this concern has been clearly reflected also by the many conferences held in the past years, it seems to us that those held with the last 12 months demonstrate beyond any shadow of doubt the concern of all Members of the Organization in this regard. And here we can recall the attempts of the sixth special session of the General Assembly on raw materials and development, held in April this year; the Third United Nations Conference on the Law of the Sea held at Caracas recently; and the World Population Conference, held at Bucharest several weeks ago. In all those Conferences the concern of the world community was the same: economic and social progress or, more specifically, the ever-widening gap between the standard of living of the developing nations and the industrialized Powers; the world food situation, which is becoming more and more critical; the problem of population management and the equitable sharing of resources; and the havoc wrought on the economies of nations by the energy crisis.
96.	Indeed, the eradication of poverty, illiteracy, hunger, disease and other sources of human suffering and misery should remain the concern of us all, individually as well as collectively. Our desire for economic and social progress should be translated into meaningful schemes and programs of assistance from which the needy and most deserving can benefit.
97.	I speak openly on the problems of economic and social progress, fully aware that my nation is small, and with the full knowledge that compared with other nations our effort or contribution is bound to be small. For indeed, my country has no assistance programs or financing schemes to offer to the international community, in this regard, we are recipients of aid. However, we developing nations are eager to make any contribution, however small. Thus my country has every reason to be proud of its effort and contribution, given the state of its economic development.
98.	My delegation wishes to commend the spirit with which the sixth special session of the General Assembly was convened. Yet we must bemoan the fact that no sooner had that session ended than the enthusiasm for it vanished. The economic situation in the third world has worsened over the last 12 months. Economic growth is at a standstill. In some cases, the reversal of economic progress has been the result, especially following the recent energy crisis.
99.	If the apparent lack of enthusiasm is the unfortunate result of pointing accusing fingers at any one group of countries as being responsible for some of these problems, might I add that it is neither the wish nor the intention of my delegation to find a scapegoat. And in this regard, may I compliment those countries, developing or developed, which have come to the rescue of the less fortunate countries.
100.	Clearly, the magnitude of recent as well as perennial economic problems has emphasized the need for multilateral action. We hope that the international community, especially those countries with the means to do so, will respond to this situation. The tendency to emphasize, either unilateral or bilateral action might prove self-defeating. We must come to the rescue of those among us who need help most.
101.	The Third United Nations Conference on the Law of the Sea, which convened in Caracas, Venezuela, this past summer, dealt with issues of importance to our community of nations. It is no surprise to my country that the international community should attach such great importance to the development and codification of the law of the sea. This is indeed a welcome development.
102.	The Caracas session and indeed its predecessors was significant in more than one way. First, it had representation from all sectors of the international community. In this connexion, it broke with past traditions. Secondly, for the first time the Conference has a comprehensive agenda. We were happy to note that most, if not all, interests were reflected in it.
103.	My country is land-locked. And while we appreciate the rationale for devising a law which will create order and promote a rational management and exploitation of the resources of the sea, my country, as a land-locked State, has specific interests to protect and promote. Hence our effective participation at the Caracas session and our intention to continue to do so at future sessions. It is vital to my country that the right of free access of land-locked States to and from the sea should be recognized and enshrined in any future treaty on the law of the sea. Equally important is a guarantee in any such treaty of an unfettered transit of goods and persons of land-locked States.
104.	We naturally attach great importance to the question of the common heritage of mankind. Therefore, it is important to us that the international seabed be a viable area, and not just a barren left-over. We also attach significance to the type of international sea-bed authority which will be created to govern the area. In our view, the authority should not only control and manage the area and its resources but should also have title to it. Consequently, the authority must be vested with full powers to function effectively as a trustee of mankind as a whole. Above all, we envisage an authority which would engage directly in exploitation of the resources of the sea-bed.
105.	I would like to affirm that my country supports the creation of economic zones by coastal States. However, it is the view of my country that regional land-locked States should participate on an equal basis with regional coastal States in the exploitation of the marine resources of such zones. Equally, the question of scientific research and the dissemination of the results of such research, in both the economic zone and the international sea-bed area, is important to my country.
106.	My delegation would also urge that the interests of developing countries which produce land-based minerals similar to those found in the sea-bed areas be borne in mind. We look forward to promoting these interests at the next session of the Conference on the Law of the Sea.
107.	Decolonization and self-determination are some of the major preoccupations of the Organization, as are racism and apartheid. For many important reasons our white minority-ruled neighbors continue to be our major preoccupation. For my country, the continued existence of colonial and white minority regimes in southern Africa is an everyday reality. One has only to recall the tracts of land on which we have settled several thousand refugees, or the explosions which have already spilled innocent African blood on our own soil, to understand the situation. Hardly a day goes by without our being affected in one way or the other.
108.	The emergence of a new Government in Portugal several months ago brought to an end almost half a century of dictatorship in that country. The crumbling of that dictatorship should in real terms signal the crumbling of colonialism in Africa. My delegation is confident that all States Members of the United Nations will feel able to support this view. As for the third-world countries, there can be no doubt about their commitment to this cause.
109.	The new Portuguese Government has already made known its preparedness to grant independence to Mozambique and to Angola. My delegation welcomes the cease-fire declaration of 7 September 1974 in Lusaka between Portugal and FRELIMO. The arrangements for the transfer of power from Portugal to the heroic people of Mozambique are, indeed, a fitting tribute to the valiant struggle for self-determination and independence waged by FRELIMO.
110.	We hold in contempt the futile attempts by reactionary white settlers in Mozambique to seize control of that African country in total disregard of the constitutional rights of the people and in violation of the constitutional method for the transfer of power to the legitimate representatives of Mozambique. The responsibility of Portugal and of the international community to ensure the success of the transitional Government in Mozambique, so that the preparations are completed for full independence in June 1975, is now very obvious.
111.	The reactionary element of the white settler community in Mozambique is inspired by the existence of minority-ruled States- in the neighboring areas. It is in the interest of Portugal and of the entire international community to liquidate the resistance of such communities wherever such resistance occurs. The total liberation and independence of Mozambique is a further contribution to peace and stability in the region and to peace and security in the continent. We commend the new Portuguese Government for recognizing the right of the people of Mozambique to independence. We salute the heroic people of Mozambique for this victory and in the same vein welcome the Government in Mozambique.
112.	In any situation of colonialism where issues are unclear, where directions remain equivocal, and where negotiations remain meaningless, the liberation forces can have no alternative but to intensify the struggle. The right to independence is not negotiable, and, consequently, we reject the notion of referendum s. We consider that the freedom movements concerned express the wishes and sentiments of the people of these Territories, and that, in collaboration with these peoples, those' movements are capable of engaging in meaningful consultations to work out an acceptable method for the transfer of power. Therefore, we would like, while commending Portugal, to urge that efforts be intensified to speed up the total liberation of the State of Angola.
113.	The African countries still feel committed to, and are prepared to honor, the Manifesto onJSouthern Africa, signed at Lusaka on 16 April 1969. However, this noble commitment continues to be conditional upon colonial and white minority regimes in southern Africa first accepting fully the principle of self-determination. We urge all of them to adjust to the new situation.
114.	We all witnessed a very sad development on 30 July 1974, when 80 per cent of the white voters in Southern Rhodesia all in all numbering only around 83,000 in an African country with a population of close to 5 million voted Smith's regime back to power. My delegation finds that intolerable.
115.	Instead of negotiating in good faith with the African nationalists, the Smith regime has chosen to harass them while consolidating itself. It can thus be seen why the African people in Southern Rhodesia would vow to dislodge this regime by all means avail-able. We urge the international community to intensify its efforts towards a just solution to the Rhodesian problem.
116.	There is no doubt that the United Kingdom has an outstanding responsibility in Rhodesia, and we agree with those who have said that there can be no satisfactory settlement without the agreement of the African people in Southern Rhodesia. We hope that the United Kingdom will intensify its search for a solution of this problem. My country continues to make sacrifices, economically as well as otherwise, in an effort to assist and join with those who seek a lasting solution to this problem. In our view, the search for a solution should take into account the importance of the participation of the recognized leaders of the African people in Rhodesia. A concerted effort should be made to eliminate foreign elements in Rhodesia which could make the white minority regime even more intransigent. The international community should call on those among us who are in a better position to do so to bring the necessary pressure to bear on the Smith regime.
117.	As with Southern Rhodesia, the situation in Namibia shows no sign of meaningful change. While, because of our geographical position in southern Africa and our long border with South Africa, the functional relationship between my country and South Africa has not changed in any way, we continue to disapprove very strongly of South Africa's racial policies. And in this connexion, we regret that such policies are being extended to Namibia, a Trust Territory of the United Nations. Namibians are our neighbors and brothers. We have always recognized the legitimacy of their struggle for freedom and independence. My country continues to support General Assembly resolution 2145 (XXI) of 27 October 1966, the effect of which was to transfer the administration of Namibia to the United Nations. My Government abides by the most recent advisory opinion of the International Court of Justice with respect to that Territory.1 Consequently, my country deplores the present situation, as well as the continued suppression of liberties by South Africa in that Territory.
118.	My delegation believes that there can be no future for white minority regimes in Africa. However, the choice of whether democracy and equality will come peacefully or through a violent struggle clearly rests with those regimes. The ultimate objective of liberation itself will never be compromised. Adjustment now could avoid a situation which threatens peace and stability in the region. Since its independence, my country has, with little effect, made its own efforts to influence those concerned to refrain from intensifying racial policies and to work for the bringing about of change, in recognition of the rights of black people in Southern Rhodesia and South Africa.
119.	We have called increasingly upon the inter-national community to pay attention to white-ruled southern Africa and the suffering of the black populations there as a result of their being denied freedom, self-determination and equality. We continue to deplore the rigorous oppression and suppression of liberties in Southern Rhodesia and South Africa. We renew our appeal to the international community to strengthen its efforts to influence events in the region. In this connexion, it is our hope that all nations of the world, particularly the western countries, will demonstrate in word and in deed their total abhorrence and rejection of the institutionalized system of racism and apartheid. As for ourselves, there can be no other way.
120.	We have been invited to engage in a constructive debate during the current session. Indeed, proposals have already been placed before us for our consideration. My delegation will respond positively to this when we come to consider the resolutions and decisions which we shall make and adopt at a later stage. Allow me, therefore, to conclude by conveying to the Organization, and through it to the delegations of Member States represented here, as well as to our brothers in the freedom movement, the greetings of the people of Botswana. Our foreign missions and embassies are very few in number. But we have friends in all continents. It remains our ardent desire to have more friends. Our membership of the Organization is in itself a source of strength. We take comfort in the knowledge that our problems are also the problems of our friends.
